Henley, J.
The motion to dismiss this appeal is sustained for two reasons: -(1) This being a vacation appeal, it was necessary, in order to give the court jurisdiction, that appellant should have made all his co-parties to the judgment co-appellants with him in this court. This he has not done. Owen v. Dresback, 154 Ind. 392, and cases cited. (2) Appellee Jennie C. Lawrence., in whose favor a judgment was rendered against appellant, died after the rendition of said judgment, and before the filing of the record in this court. Appellant made no attempt to proceed under §648 Burns 1894, but prosecuted his appeal against Jennie C. Lawrence, who, at the time the appeal was taken, was dead. In such a case this court does not acquire jurisdiction of the appeal. Doble v. Brown, 20 Ind. App. 12, and cases cited.
The appeal is dismissed.